Citation Nr: 0944618	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-20 686	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from December 2001 to May 
2002 and from March 2003 to August 2003.

In May 2007, the RO in Newark, New Jersey, in pertinent part, 
granted service connection for tinnitus and right ear hearing 
loss, assigned 10 and 0 percent evaluations therefor, 
respectively, and denied service connection for left ear 
hearing loss.  The Veteran perfected an appeal to the Board 
of Veterans' Appeals (Board).  While the appeal was pending, 
the case was transferred to the jurisdiction of the RO in 
Wilmington, Delaware.

In July 2009, the Board denied the Veteran's claim for a 
rating in excess of 10 percent for tinnitus.  The claims for 
service connection for left ear hearing loss and for an 
initial compensable rating for right ear hearing loss were 
remanded for additional development.  In October 2009, the 
agency of original jurisdiction (AOJ) confirmed and continued 
the prior adverse determinations.  The case was returned to 
the Board, and is now presented for further appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran does not have a current, legally cognizable 
hearing disability of the left ear.

2.  The Veteran has level I auditory acuity, bilaterally.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left ear hearing disability 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2009).

2.  The criteria for the assignment of an initial compensable 
rating for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.1, 4.85, 
4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a left 
ear hearing disability.  He also seeks an initial compensable 
rating for a right ear hearing disability.  He says that he 
has difficulty understanding conversations in groups and 
noisy environments.  He says that he is restricted in his 
activities in that he cannot attend loud events, such as 
concerts and air shows, without risking exacerbation of his 
problems, and complains that his impairment interferes with 
his ability to communicate with retail customers in his line 
of work.  He essentially maintains that the currently 
assigned (noncompensable) evaluation does not adequately 
reflect the severity of his impairment.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).
 
The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in November 2004 and March 2006-prior to the 
adjudication of his claims-the AOJ informed the Veteran of 
the information and evidence required to substantiate his 
claims and of his and VA's respective duties for obtaining 
the information and evidence.  He was also informed of the 
manner in which ratings and effective dates are assigned for 
awards of disability benefits.  No corrective action is 
necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service treatment 
records have been obtained, as have post-service VA and 
private medical reports, and VA audiometric examinations were 
conducted in March 2005 and September 2009.  Inasmuch as the 
reports of the VA examinations contain the results of 
puretone audiometry testing and controlled speech 
discrimination (Maryland CNC) testing necessary for 
adjudication, the Board finds them adequate.

The Board acknowledges that efforts to obtain additional 
audiological data associated with VA clinical visits in 
November 2004 and August 2007 have been unsuccessful.  See 
Board remand dated July 2009.  However, the record contains 
narrative clinical entries from those dates which indicate 
that the Veteran's left ear hearing was found to be normal on 
both occasions, with "excellent" word recognition scores in 
August 2007.  Under the circumstances, and given the 
audiometric data already of record, including that contained 
in the report of a private report from September 2004, and in 
the March 2005 and September 2009 VA examination reports-all 
of which appear to be consistent with one another-the Board 
is satisfied that the evidence of record is adequate for 
rating purposes.  The lack of additional evidence from 
November 2004 and August 2007 appears to pose no risk of 
prejudice to the Veteran, and no further development action 
is required.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that the law requires only substantial, and 
not strict, compliance with the terms of the Board's remand 
directives).

II.  The Merits of the Veteran's Appeal

A.  The Left Ear

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  In order for 
service connection to be granted, there must be competent 
evidence in the record which demonstrates that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA regulations 
provide that impaired hearing will be considered a 
"disability" when the auditory threshold is 40 decibels or 
greater at 500, 1000, 2000, 3000, or 4000 hertz, where it is 
26 decibels or greater in at least three of those 
frequencies, or where speech recognition scores under the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).

In the present case, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for left ear hearing loss.  There is some evidence 
to suggest that the Veteran may have had a cognizable left 
ear hearing disability in the past.  A report from the 
service department, dated in July 2003, shows, for example, 
that he was then found to have a puretone threshold of 
40 decibels in the left ear at 1000 hertz.

On subsequent, post-service private examination in September 
2004, however, the Veteran was found to have puretone 
thresholds of 10, 15, 15, and 15 decibels in his left ear at 
500, 1000, 2000, and 4000 hertz, respectively, and a speech 
discrimination score of 100 percent.  A March 2005 VA 
examination produced similar results for the left ear 
(puretone thresholds of 15, 30, 20, 15, and 15 decibels at 
the relevant frequencies, with a Maryland CNC speech 
discrimination score of 96 percent), and on the most recent 
examination, conducted by VA in September 2009, he was found 
to have puretone thresholds of 15, 20, 15, 15, and 20 
decibels in his left ear at 500, 1000, 2000, 3000, and 4000 
hertz, respectively, and a left ear Maryland CNC speech 
discrimination score of 100 percent.

Although the Veteran believes that his current left ear 
hearing impairment should be considered disabling, the Board 
is bound by the regulation as written.  The results of the 
September 2004, March 2005, and September 2009 examinations 
clearly show that he does not have a current hearing 
"disability" in the left ear, as VA defines that term.  
Absent competent evidence of a current disability, his claim 
for service connection must be denied.



B.  The Right Ear

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Hearing loss is evaluated under Diagnostic Code 6100.  The 
condition is normally rated on the basis of controlled speech 
discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2009).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to alternative 
methodologies apply only when the examiner certifies that use 
of the speech discrimination test is not appropriate; when 
the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more; or when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. §§ 4.85(c), 4.86 (2009).

Generally speaking, if impaired hearing is service connected 
in only one ear, the non-service-connected ear is assigned a 
designation of Roman numeral I for purposes of determining 
the percentage evaluation from Table VII.  However, effective 
from December 6, 2002, if an appellant has hearing impairment 
in one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (now codified at 
38 C.F.R. § 3.383(a)(3)).

In the present case, the evidence of record shows that the 
Veteran has undergone testing for auditory acuity on at least 
three occasions since his separation from active duty in 
August 2003.  The reports of VA testing, dated in March 2005 
and September 2009, are the only reports that contain all of 
the bilateral puretone audiometry and speech discrimination 
test data necessary for the proper evaluation of his 
disability.

In March 2005, testing revealed puretone thresholds of 30, 
30, 40, and 65 decibels in the Veteran's right ear and 30, 
20, 15, and 15 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  (The average of these 
thresholds is 41.25 for the right ear and 20 for the left 
ear.)  Additionally, he had speech discrimination scores of 
96 percent, bilaterally.  Under 38 C.F.R. § 4.85 and Table 
VI, those results correspond to level I acuity for both ears.

In September 2009, testing revealed puretone thresholds of 
25, 20, 25, and 60 decibels in the Veteran's right ear and 
20, 15, 15, and 20 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  (The average of these 
thresholds is 32.5 for the right ear and 17.5 for the left 
ear.)  Additionally, he had speech discrimination scores of 
96 percent in the right ear and 100 percent in the left.  
Under 38 C.F.R. § 4.85 and Table VI, these results also 
correspond to level I acuity for both ears.

These data clearly show that the Veteran's service-connected 
right ear hearing loss is not independently ratable at 10 
percent.  That is to say, assuming for a moment-for 
analytical purposes-that the Veteran had normal hearing 
(i.e., level I acuity) in the non-service-connected left ear 
(which, coincidentally, is the actual level of impairment in 
that ear), he is entitled to no more than a noncompensable 
rating for the right ear under Table VII.  Accordingly, 
because the right ear is not independently ratable at 10 
percent or more, the impairment in his left ear may not be 
considered in rating his unilateral disability (that is, it 
must be considered normal, or level I, for rating purposes), 
and no more than a zero percent (noncompensable) rating may 
be assigned under Table VII.

In arriving at this conclusion, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
It is the Board's conclusion, however, that none of the 
evidence demonstrates that his right ear hearing disability 
has ever been more than noncompensably disabling since the 
time that he filed the underlying claim for service 
connection.  None of the audiological data supports the 
assignment of a rating in excess of the currently assigned 
evaluation.  Nor does the evidence demonstrate an 
"exceptional" pattern of hearing impairment, as defined in 
38 C.F.R. § 4.86 (2009).  The preponderance of the evidence 
is against the assignment of an initial compensable rating 
under the Schedule, and a "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criteria for such an award is a finding that the 
case presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's reported symptoms, consisting of 
difficulty with auditory acuity and decreased speech 
discrimination, are fully contemplated by the schedular 
rating criteria.  There is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 
111 (2008).

ORDER

Service connection for left ear hearing loss is denied.

An initial compensable rating for right ear hearing loss is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


